     Case 3:18-cv-05982-WHA Document 360 Filed 06/23/21 Page 1 of 6


1    MORGAN & MORGAN                                LATHAM & WATKINS LLP
     COMPLEX LITIGATION GROUP                       Elizabeth L. Deeley (CA Bar No. 230798)
2    John A. Yanchunis (Pro Hac Vice)                elizabeth.deeley@lw.com
     jyanchunis@ForThePeople.com                    Michael H. Rubin (CA Bar No. 214636)
3    201 N. Franklin Street, 7th Floor               michael.rubin@lw.com
     Tampa, Florida 33602                           Melanie M. Blunschi (CA Bar No. 234264)
4    Telephone: +1.813.223.5505                      melanie.blunschi@lw.com
     Facsimile: +1.813.223.5402                     505 Montgomery Street, Suite 2000
5                                                   San Francisco, CA 94111-6538
     COHEN MILSTEIN SELLERS & TOLL                  T: +1.415.391.0600/F: +1.415.395.8095
6    PLLC                                           Andrew B. Clubok (appearance pro hac vice)
     Andrew N. Friedman (Pro Hac Vice)               andrew.clubok@lw.com
7    AFriedman@CohenMilstein.com                    Susan E. Engel (appearance pro hac vice)
     1100 New York Avenue NW, Suite 500              susan.engel@lw.com
8    Washington, DC 20005                           555 Eleventh Street, NW, Suite 1000
     Telephone: +1.202.408.4600                     Washington, D.C. 20004-1304
9    Facsimile: +1.202.408.4699                     T: +1.202.637.2200/F: +1.202.637.2201
10   TADLER LAW, LLP                                Serrin Turner (appearance pro hac vice)
     Ariana J. Tadler (Pro Hac Vice)                 serrin.turner@lw.com
11   atadler@tadlerlaw.com                          885 Third Avenue
     One Penn Plaza                                 New York, NY 10022-4834
12   New York, NY 10119                             T: +1.212.906.1200/F: +1.212.751.4864
     Telephone: +1.212.946.9453
13
     Appointed Class Counsel                        Attorneys for Defendant Facebook, Inc.
14

15

16

17
                                 UNITED STATES DISTRICT COURT
18
                                NORTHERN DISTRICT OF CALIFORNIA
19
                                       SAN FRANCISCO DIVISION
20
     STEPHEN ADKINS, an individual and             No. C 18-05982 WHA (JSC)
21   Michigan resident, on behalf of himself and
     all others similarly situated,
22                                                  STIPULATED REQUEST AND
                   Plaintiff,                       [PROPOSED] ORDER VACATING JUNE 24,
23                                                  2021 HEARING
            v.
24
     FACEBOOK, INC.,                                Hon. William Alsup
25

26                 Defendant.
27

28
                                                                       STIP. AND [PROPOSED] ORDER
                                                                                     RE: SETTLEMENT
                                                                             NO. C 18-05982 WHA (JSC)
          Case 3:18-cv-05982-WHA Document 360 Filed 06/23/21 Page 2 of 6


1               Pursuant to Civil Local Rules 7-1 and 7-12, the Parties jointly advise the Court that Plaintiff

2        wishes to withdraw his Motion for Clarification (Dkt. 352) and vacate the June 24, 2021, hearing

3        on that motion as a result of the Parties’ reaching an agreement in principle regarding Plaintiff’s

4        Motion for Attorneys’ Fees, Litigation Costs, and Service Award (Dkt. 317). The Parties stipulate

5        as follows:

6               1.      WHEREAS, on January 8, 2020, following hard-fought litigation in this matter and

7        under the supervision of Chief Magistrate Judge Joseph Spero, the parties reached a settlement in

8        principle. Dkt. 281.

9               2.      WHEREAS, on February 7, 2020, Plaintiff Stephen Adkins (“Plaintiff”) moved for

10       Preliminary Approval and to Direct Notice of Settlement. Dkt. 281.

11              3.      WHEREAS, on November 15, 2020, the Court issued its Order Granting

12       Preliminary Settlement Approval. Dkt. 314.

13              4.      WHEREAS, on February 3, 2021, following implementation of the Notice Plan

14       directed by this Court in its Order Granting Preliminary Settlement Approval, Plaintiff filed his

15       Motion and Memorandum of Points and Authorities in Support of his Motion for Attorneys’ Fees,

16       Litigation Costs, and Service Award seeking, inter alia, $10,700,000.00 in attorneys’ fees and

17       approximately $1,200,000 in litigation expenses. Dkt. 317.

18              5.      WHEREAS, on March 8, 2021, Facebook, Inc. (“Facebook”) filed its Opposition

19       to Plaintiff’s Motion for Attorneys’ Fees, Litigation Costs, and Service Award (Dkt. 323), and the
20       Parties engaged in extensive further briefing, including Plaintiff’s Reply (Dkt. 329), Facebook’s

21       Sur-Reply (Dkt. 336), and multiple supplemental submissions in response to inquiries from the

22       Court (Dkt. 337, 338, 344, 345, 346).

23              6.      WHEREAS, on May 6, 2021, the Court entered its Final Settlement Approval and

24       Order Granting in Part and Denying in Part Motion for Attorney’s Fees, which appointed a special

25       master to address Plaintiff’s requested fee and litigation costs request. Dkt. 350.

26              7.      WHEREAS, on May 14, 2021, Plaintiff filed his Motion for Clarification of the

27       Court’s May 6, 2021 Order. Dkt. 351.

28   |
                                                            1                   STIP. AND [PROPOSED] ORDER
                                                                     RE: SETTLEMENT NO. C 18-05982 WHA (JSC)
          Case 3:18-cv-05982-WHA Document 360 Filed 06/23/21 Page 3 of 6


1                8.      WHEREAS, on May 17, 2021, the Court set Plaintiff’s Motion for Clarification for

2        hearing on June 24, 2021. Dkt. 352.

3                9.      WHEREAS, on May 28, 2021, Facebook filed its Response in Opposition to

4        Plaintiff’s Motion for Clarification. Dkt. 352.

5                10.     WHEREAS, on June 4, 2021, Plaintiff filed his Reply. Dkt. 356.

6                11.     WHEREAS, since the Court’s May 6, 2021 Order, the Parties have met and

7        conferred extensively, and appeared before the special master to resolve the contested fee and

8        litigation cost request.

9                12.     WHEREAS, the Parties have reached an agreement in principle to resolve the

10       contested fee and litigation cost request. Facebook does not object to an award of $6,500,000.00—

11       a material reduction from the total attorneys’ fees and litigation costs Plaintiff initially sought.

12               13.     WHEREAS, in light of the Parties’ agreement, Plaintiff wishes to withdraw his

13       Motion for Clarification, rendering the hearing set for June 24, 2021, unnecessary. Facebook does

14       not object.

15               Accordingly, subject to Court approval, IT IS HEREBY STIPULATED AND AGREED

16       between the Parties that the June 24, 2021, Hearing on Plaintiffs’ Motion for Clarification be

17       vacated.

18       IT IS SO STIPULATED.
19                                                      Respectfully submitted,
20       Dated: June 23, 2021                              MORGAN & MORGAN
21                                                         COMPLEX LITIGATION GROUP

22                                                         By: /s/ John A. Yanchunis

23                                                         John A. Yanchunis (Pro Hac Vice)
                                                           jyanchunis@ForThePeople.com
24
                                                           201 N. Franklin Street, 7th Floor
25                                                         Tampa, Florida 33602
                                                           Telephone: +1.813.223.5505
26                                                         Facsimile: +1.813.223.5402
27

28   |
                                                             2                   STIP. AND [PROPOSED] ORDER
                                                                      RE: SETTLEMENT NO. C 18-05982 WHA (JSC)
         Case 3:18-cv-05982-WHA Document 360 Filed 06/23/21 Page 4 of 6


1                                           COHEN MILSTEIN SELLERS & TOLL PLLC
                                            Andrew N. Friedman (Pro Hac Vice)
2                                           AFriedman@CohenMilstein.com
3                                           1100 New York Avenue NW, Suite 500
                                            Washington, DC 20005
4                                           Telephone: +1.202.408.4600
                                            Facsimile: +1.202.408.4699
5
                                            TADLER LAW, LLP
6
                                            Ariana J. Tadler (Pro Hac Vice)
7                                           atadler@tadlerlaw.com
                                            One Penn Plaza
8                                           New York, NY 10119
                                            Telephone: +1.212.946.9453
9                                           Appointed Class Counsel
10
         DATED: June 23, 2021             LATHAM & WATKINS LLP
11
                                            By:      /s/ TK Draft
12                                          Elizabeth L. Deeley (CA Bar No. 230798)
                                               elizabeth.deeley@lw.com
13                                          Michael H. Rubin (CA Bar No. 214636)
                                               michael.rubin@lw.com
14                                          Melanie M. Blunschi (CA Bar No. 234264)
                                               melanie.blunschi@lw.com
15                                          505 Montgomery Street, Suite 2000
                                            San Francisco, California 94111-6538
16                                          Telephone: +1.415.391.0600
                                            Facsimile: +1.415.395.8095
17
                                            Andrew B. Clubok (admitted pro hac vice)
18                                            andrew.clubok@lw.com
                                            Susan E. Engel (admitted pro hac vice)
19                                            susan.engel@lw.com
                                            555 Eleventh Street, NW, Suite 1000
20                                          Washington, DC 20004-1304
                                            Telephone: +1.202.637.2200
21                                          Facsimile: +1.202.637.2201
22                                          Serrin A. Turner (admitted pro hac vice)
                                              serrin.turner@lw.com
23                                          885 Third Avenue
                                            New York, NY 10022-4834
24                                          Telephone: +1.212.906.1200
                                            Facsimile: +1.212.751.4864
25

26                                          Attorneys for Defendant Facebook, Inc.
27

28   |
                                              3                  STIP. AND [PROPOSED] ORDER
                                                      RE: SETTLEMENT NO. C 18-05982 WHA (JSC)
          Case 3:18-cv-05982-WHA Document 360 Filed 06/23/21 Page 5 of 6


1                                      UNITED STATES DISTRICT COURT

2                                     NORTHERN DISTRICT OF CALIFORNIA

3                                           SAN FRANCISCO DIVISION

4        STEPHEN ADKINS, an individual and                  No. C 18-05982 WHA (JSC)
         Michigan resident, on behalf of himself and
5        all others similarly situated,
                                                              [PROPOSED] ORDER VACATING THE
6                        Plaintiff,                           JUNE 24, 2021 HEARING
7                v.
                                                              Hon. William Alsup
8        FACEBOOK, INC.,
9
                         Defendant.
10

11

12       PURSUANT TO STIPULATION, IT IS SO ORDERED.
13               The June 24, 2021 Hearing on Plaintiff’s Motion for Clarification is hereby vacated while
14       the Parties finalize the settlement of the fee and litigation cost dispute.
15

16

17
         DATED:
18                                                       Hon. William Alsup
                                                         United States District Judge
19
20

21

22

23

24

25

26

27

28   |
                                                              4                  STIP. AND [PROPOSED] ORDER
                                                                      RE: SETTLEMENT NO. C 18-05982 WHA (JSC)
          Case 3:18-cv-05982-WHA Document 360 Filed 06/23/21 Page 6 of 6


1                                       SIGNATURE ATTESTATION
2               I am the ECF User whose identification and password are being used to file the foregoing
3
         Stipulated Request and [Proposed] Order Vacating the June 24, 2021 Hearing. Pursuant to Civil
4
         Local Rule 5-1(i)(3) regarding signatures, I, John A. Yanchunis, attest that concurrence in the
5
         filing of this document has been obtained.
6

7

8

9        DATED: June 23, 2021                   /s/ John A. Yanchunis
                                              John A. Yanchunis
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28   |
                                                          5                 STIP. AND [PROPOSED] ORDER
                                                                 RE: SETTLEMENT NO. C 18-05982 WHA (JSC)
